Case 2:19-cv-00893-MJH Document 28 Filed 09/09/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PYROTECHNICS MANAGEMENT, INC.,

Plaintiff, : Civil Action No. 2:19-cv-00893
VS. :
XFX PYROTECHNICS LLC and fireTEK, — : JURY TRIAL DEMANDED
Defendants

ANSWER TO PLAINTIFF’S COMPLAINT IN CIVIL ACTION,
AFFIRMATIVE DEFENSES, and CROSS-CLAIM
The Defendant, XFX Pyrotechnics LLC (hereinafter “XFX”), by and through its attorneys,
Joseph W, Cavrich, Esq., and the law firm of Andrews & Price LLC, file the following Answer to
Plaintiff's Complaint in Civil Action, Affirmative Defenses, and Cross-Claim, averring as follows:
ANSWER
PRELIMINARY STATEMENT

l. The averments of Paragraph | constitute conclusions of law to which no response

is required.
THE PARTIES
2: Admitted.
3: Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 3. Said averments are therefore denied and strict proof is demanded.
4, The averments of Paragraph 4 are directed to another Defendant.
5. The averments of Paragraph 5 are directed to another Defendant.

6. The averments of Paragraph 6 are directed to another Defendant.
Case 2:19-cv-00893-MJH Document 28 Filed 09/09/19 Page 2 of 12

7. XFX denies that it is a Pennsylvania Company. To the contrary, XFX is a registered
Delaware LLC. XFX admits that has a place of business at 44 Ridgewood Drive, McDonald,
Pennsylvania 15057.

8. XFX admits that it distributes and offers for sale fireTEK’s digital pyrotechnics
firing systems in the United States. XFX denies that it distributes and offers for sale fireTEK’s
digital pyrotechnics firing systems in Canada. Strict proof to the contrary is demanded. XFX is
without knowledge or information sufficient to admit or deny Plaintiff's allegation that XFX
distributes and offers for sale fireTEK’s “related products”, as Plaintiff fails to define “related
products”. XFX denies that distributes and offers for sale fireTEK’s “related products” in Canada.
Strict proof is demanded.

9, XFX admits that it sells fireworks and fireTEK pyrotechnics firing systems
throughout the United States. XFX denies that it sells fireworks or any fireTEK products
throughout Canada. Strict proof to the contrary is demanded.

JURISDICTION AND VENUE

10. | The averments of Paragraph 10 constitute conclusions of law to which no response
is required.
11. The averments of Paragraph 11 constitute conclusions of law to which no response

is required.

12. The averments of Paragraph 12 constitute conclusions of law to which no response
is required.

13. The averments of Paragraph 13 constitute conclusions of law to which no response

is required,
Case 2:19-cv-00893-MJH Document 28 Filed 09/09/19 Page 3 of 12

14.

FACTUAL ALLEGATIONS

Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 14, Said averments are therefore denied and strict proof is demanded.

15.

Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 15. Said averments are therefore denied and strict proof is demanded.

16.

Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 16. Said averments are therefore denied and strict proof is demanded.

17,

Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 17. Said averments are therefore denied and strict proof is demanded.

18.

Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 18. Said averments are therefore denied and strict proof is demanded.

19.

Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 19. Said averments are therefore denied and strict proof is demanded.

20.

Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 20, Said averments are therefore denied and strict proof is demanded.

21.

Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 21. Said averments are therefore denied and strict proof is demanded.

22,

is required.

23.

is required.

24.

25.

The averments of Paragraph 22 constitute conclusions of law to which no response

The averments of Paragraph 23 constitute conclusions of law to which no response

The averments of Paragraph 24 are directed to another Defendant.

The averments of Paragraph 25 are directed to another Defendant.
Case 2:19-cv-00893-MJH Document 28 Filed 09/09/19 Page 4 of 12

26. The averments of Paragraph 26 are directed to another Defendant.

27. The averments of Paragraph 27 are directed to another Defendant.

28. The averments of Paragraph 28 are directed to another Defendant.

29. The averments of Paragraph 29 are directed to another Defendant.

30. Defendant is without knowledge or information sufficient to admit or deny the
averments of Paragraph 30. Said averments are therefore denied and strict proof is demanded.

31. Defendant is without knowledge or information sufficient to admit or deny the
averments of Paragraph 31. Said averments are therefore denied and strict proof is demanded.

32, Defendant is without knowledge or information sufficient to admit or deny the
averments of Paragraph 32. Said averments are therefore denied and strict proof is demanded.

33. The averments of Paragraph 33 are denied. Strict proof is demanded.

34. | XFX admits that Mr, Piacquadio is a pyrotechnician who has used Pyrotechnics
FireOne firing system to produce fireworks displays for clients. XFX denies that Mr. Piachadio
has “frequently” used Pyrotechnics FireOne firing systems, and further denies that he has
choreographed and produced fireworks displays for “many” Pyrotechnics clients. To the contrary,
Mr. Piacquadio has never used FireOne software for choreographing a show, and does not know
how to use FireOne’s choreography software. Mr. Piacqudio has also never personally used
FireOne equipment to fire a show. He has choreographed fireworks shows (using software other
than FireOne’s choreography software) for approximately two display companies who use FireOne
equipment, but he has never been the person who executed the show. In summary, Mr. Piacuadio
has never fired a show using FireOne equipment.

35. The averments of Paragraph 35 are denied. Strict proof is demanded.

36. | The averments of Paragraph 36 are denied. Strict proof is demanded.
Case 2:19-cv-00893-MJH Document 28 Filed 09/09/19 Page 5 of 12

37. | The averments of Paragraph 37 constitute conclusions of law to which no response
is required.

38. The averments of 38 constitute conclusions of law to which no response is required.

39, The averments of Paragraph 39 constitute conclusions of law to which no response
is required.

40. Defendant admits that Plaintiff authored a letter to XFX complaining of alleged
infringing activities with respect to the Protocol. Defendant denies that it has engaged in any
infringing activities with respect to the Protocol, Strict proof is demanded.

41. | XFX admits that it has not made any written response to the letter from Plaintiff.
Defendant is without sufficient knowledge or information to admit or deny whether fireTEK made
a written response to the letter from Plaintiff, or as to any alleged communications between
representatives of Plaintiff and representatives of fireTEK. Said averments are therefore denied
and strict proof is demanded.

42. Defendant is without knowledge or information sufficient to admit or deny the
averments of Paragraph 42. Said averments are therefore denied and strict proof is demanded.

43. Defendant admits that the document attached to Plaintiff's Complaint as Ex. F. lists
a phone number for an XFX employee. Defendant denies that the document attached to Plaintiffs
Complaint as Ex. F lists a phone number for Mr. Piacquadio, Defendant further denies that it had
any involvement in the creation or distribution of the advertisement attached to Plaintiffs
Complaint as Ex. F. Strict proof to the contrary is demanded.

44, The averments of Paragraph 44 constitute conclusions of law to which no response

is required.
Case 2:19-cv-00893-MJH Document 28 Filed 09/09/19 Page 6 of 12

COUNT L: COPYRIGHT INFRINGEMENT
45. Defendant incorporates by reference its responses to Paragraphs | through 44 of

the Complaint as if fully set forth herein.

46. — The averments of Paragraph 46 constitute conclusions of law to which no response
is required.

47, The averments of Paragraph 47 constitute conclusions of law to which no response
is required.

48. The averments of Paragraph 48 constitute conclusions of law to which no response
is required,

49. The averments of Paragraph 49 constitute conclusions of law to which no response
is required.

50. The averments of Paragraph 50 constitute conclusions of law to which no response
is required,

WHEREFORE, Defendant respectfully requests that the Plaintiff's Complaint in Civil
Action be dismissed with prejudice.

COUNT Il: TORITIOUS INTERFERENCE WITH PROSPECTIVE CONTRACTUAL

RELATIONS
51. | Defendant incorporates by reference its responses to Paragraphs | through 50 of
the Complaint as if fully set forth herein.
32, The averments of Paragraph 52 constitute conclusions of law to which no response
is required.
53. | The averments of Paragraph 53 constitute conclusions of law to which no response

is required.
Case 2:19-cv-00893-MJH Document 28 Filed 09/09/19 Page 7 of 12

54. The averments of Paragraph 54 constitute conclusions of law to which no response

is required.

55. The averments of Paragraph 55 constitute conclusions of law to which no response
is required,

56. | The averments of Paragraph 56 constitute conclusions of law to which no response
is required.

WHEREFORE, Defendant respectfully requests that the Plaintiffs Complaint in Civil
Action be dismissed with prejudice.
COUNT I: UNFAIR COMPETITION
57. Defendant incorporates by reference its responses to Paragraphs | through 56 of
the Complaint as if fully set forth herein.
58. Admitted.
59. | The averments of Paragraph 59 constitute conclusions of law to which no response

is required.

60. The averments of Paragraph 60 constitute conclusions of law to which no response
is required.

61. The averments of Paragraph 61 constitute conclusions of law to which no response
is required.

REQUESTED RELIEF

WHEREFORE, Defendant denies that Plaintiff is entitled to any of the relief requested

and asks that Plaintiff's Complaint in Civil Action be dismissed with prejudice.
Case 2:19-cv-00893-MJH Document 28 Filed 09/09/19 Page 8 of 12

AFFIRMATIVE DEFENSES
First Affirmative Defense
62. The averments contained in the “Wherefore” clauses in the Plaintiffs’ Complaint
are conclusions of law to which no response is required. To the extent that a response is required,
the averments contained therein are denied and strict proof thereof is demanded at the time of trial.
The Defendants deny that the Plaintiff is entitled as a matter of law or fact to any relief requested
thereunder.
Second Affirmative Defense
63. Any and all injuries and/or damages sustained by Plaintiff were not the result of
any action or inaction on the part of these Defendants.
Third Affirmative Defense
64, =‘ [f Plaintiff suffered any injuries or damages, Plaintiff failed to properly mitigate its
damages.
Fourth Affirmative Defense
65. Plaintiff's claims are or may be barred in whole or in part by the doctrines of
estoppel, waiver, laches and/or unclean hands.
Fifth Affirmative Defense
66. Defendant expressly reserves the right to amend this Answer to include additional
defenses which may become available during the course of discovery in this case.

Sixth Affirmative Defense

 

67. Any devices or technology allegedly supplied by XFX which were used for the

alleged copyright infringement are capable of commercially significant noninfringing uses.
Case 2:19-cv-00893-MJH Document 28 Filed 09/09/19 Page 9 of 12

Seventh Affirmative Defense
68. The devices or technology allegedly copied do not cover matter or elements within
the scope of the protection afforded by the Plaintiff's copyright.

Eighth Affirmative Defense

 

69. Plaintiff's copyright does not protect XFX’s procedures, processes, systems, or
methods of operation.
Ninth Affirmative Defense
70. ‘The use of Plaintiff's copyrighted work to gain an understanding of unprotected
functional elements is a fair use of the copyrighted work.
Tenth Affirmative Defense
71. XFX’s actions were, at all material times hereto, taken for their own legitimate
economic interests.
Eleventh Affirmative Defense
72. XFX was, at all times material hereto, engaged in legitimate business competition.
Twelfth Affirmative Defense
73. XFX’s actions were, at all times material hereto, an essential part of its business
operations or consistent with industry norms.
WHEREFORE, Defendant respectfully requests that the Plaintiff's Complaint in Civil
Action be dismissed with prejudice.

CROSS-CLAIM OF DEFENDANT, XFX PYROTECHNICS LLC, AGAINST
DEFENDANT, FIRETEK

74. Defendant incorporates by reference Paragraphs | through 73 of the within Answer

to Plaintiff's Complaint as if fully set forth herein.
Case 2:19-cv-00893-MJH Document 28 Filed 09/09/19 Page 10 of 12

75. Defendant XFX has specifically denied all allegations against it asserted by
Plaintiff.

76. If Defendant XFX is found liable to Plaintiff, either through judgment, settlement,
or otherwise, then its liability was caused by the acts of Defendant, fireTEK.

77. Defendant XFX is therefore entitled to contribution and/or indemnification from
Cross-Claim Defendant, FireTEK, for all sums which it pays or is adjudged liable to pay through
settlement, judgment, or otherwise.

WHEREFORE, pursuant to F.R.C.P. 13(g), Defendant XFX demands judgment for

contribution and/or indemnification from Defendant FireTEK, plus interest and costs.

Date: September 9, 2019 Respectfully submitted,
ANDREWS & PRICE

By: /s/ Joseph W. Cavrich, Esq.
Joseph Cavrich, Esquire
Pa. [.D. #52693

1500 Ardmore Boulevard, Ste. 506

Pittsburgh, PA 15221

(412) 243-9700

Attorneys for Defendant, XFX Pyrotechnics LLC

10
Case 2:19-cv-00893-MJH Document 28 Filed 09/09/19 Page 11 of 12

VERIFICATION

I, Ralph Piacquadio, Member of XFX Pyrotechnics LLC, hereby verify that the
statements made in the within ANSWER TO PLAINTIFF’S COMPLAINT are true and correct
based on my personal knowledge and information. I understand that the statements made herein

are subject to the penalties of 18 Pa. C.S. § 4904 relating to unswarn falsifications to authorities.

 

 

Dated: 7-FeA Zh |

Ralph Piacquadio
Case 2:19-cv-00893-MJH Document 28 Filed 09/09/19 Page 12 of 12

CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that a copy of the foregoing ANSWER TO

PLAINTIFF’S COMPLAINT IN CIVIL ACTION, AFFIRMATIVE DEFENSES, and

CROSS-CLAIM was sent to the parties listed below via electronic mail this 9"" day of September,

2019.

Lucy E. Hill, Esq.

Cohen & Grigsby

625 Liberty Ave.
Pittsburgh, PA 15222-3152

lhill@cohenlaw.com
(Attorneys for Plaintiff)

fireTEK
Calea Cristesti nr. 137
Holboca, Iasi, 707250
Romania

office@ftek.eu

ANDREWS & PRICE

: JSs/ Joseph W. Cavrich

Joseph W. Cavrich, Esquire
